Cobb, J.
While I concur in the judgment of affirmance in this case, I do not reach the conclusion to do so by exactly the same line of reasoning as that pursued by Mr. Justice Maxwell, to whom the writing of the opinion of the court was assigned.
It is true that in the case of Hagenbuck v. Reed, 3 Neb., 1, it was held that “ lands donated to this state by the United States for school purposes, and which have been sold on credit, are subject to taxation, although the state has not actually parted with the legal title.” I was a member of the bar at that time, and while then, as now, entertaining the most profound respect for the court as then constituted, I could not bring my mind to agree to the law or the wisdom of that opinion.
The levy of taxes, and sale of lands for the non-payment thereof, although made by county officers, are made in the name of the state, and derive their validity from state authority. If the statute quoted by the then *368and now Chief Justice, in Hagenbuck v, Reed, supra, be construed to authorize the levy of taxes upon school-lands bought on credit from the state, and upon which but a small per cent, of the purchase price had been paid, and to authorize the sale thereof for such taxes in case of their non-payment, then one of two things would necessarily follow: The law would authorize the sale of school lands at a price far below the minimum fixed by the constitution then in force, or it would authorize the issuance of a certificate of sale, and finally a deed for such land, which would bear a lie on their face, and become a “ delusion and a snare ” to the purchaser. It is scarcely possible that the legislature, in its keenest search for subjects of taxation, could have intended either of these results. And while the first is amply guarded against by constitutional prohibitions, there are provisions in the same revenue act which, to my mind, might well have excused the court in placing a construction thereon, avoiding the second. -
The learned court, in the said opinion, lays considerable stress on the well known rule- of construction that, “ in giving a construction to a statute, we must, if possible, give effect to all its several parts.” With this rule in view, it is quite remarkable that no construction is given to the language of the first sub-division of see. 1 of the revenue law, enumerating property exempt from taxation, which is in these words: “ First. The property of the United States and this state, including school lands.” It seems to me that the opinion violates the rule above quoted in giving no effect to the words, “ including school lands,’ in this sub-division. If the'words, “ school lands, ” as here used, are to be confined to the sixteenth and thirty-sixth sections, before they are- sold on credit or otherwise, then why are they specially mentioned here, to the exclusion of the penitentiary, the capitol, and the saline lands? All of these lands were, in the first in*369stance, as clearly exempt from taxation as the school lands, and until sold they, as well as the school lands, were exempt under the preceding words, “ the property of the United States and this state.” The true and only answer, in my opinion, is to be found in this construction. The laws then in force, or enacted contemporaneously with the said revenue law, provided for the sale' of the penitentiary, the capitol, and the saline lands, for cash down, and for the expenditure of the monies derived from such sales in the erection of a state penitentiary, state capitol, state hospital for the insane, etc., while the capital to be derived from the sale of the school lands was never to be expended, and its diminution, by any means, was solemnly forbidden by constitutional provisions.
In the case of the saline lands, for instance, upon the sale of a parcel of that the purchaser was required to pay for it down in full; if he failed to do so, it was declared no sale and the lands again offered, but upon payment beingmade a conveyance was executed therefor immediately, and thereupon it ceased to be saline land, was no longer the property of the state and was thereafter taxable. On the other hand, the law provided for a careful appraisement of the school lands, that the value thereof as fixed by the appraisers, if the same exceeded seven dollars per acre, should be the minimum price at which the same-might be sold; but if such value should be fixed by the appraisers below that sum, then seven dollars per acre should be the minimum price at which such lands might be sold. The sale of such school lands was provided to be made on a credit of ten years, at a rate of interest which, although now the maximum legal rate, was at that time deemed very low. The law further provided for the leasing of the school lands, with certain exceptions and qualifications, for the term of twenty-five years, and provided'further that “in case of the violation *370•of any of the covenants in the contract furnished, by the lessee or purchaser, by the non-payment • of moneys at the time specified in the contract, by the commission of waste upon the land, removal of any improvements thereupon from the land without the consent of the commissioners, the county treasurer shall notifiy the lessee or purchaser of his or her delinquency, and require the removal thereof by the fulfillment of the covenants of the bond and contract, and if such delinquency is not removed within thirty days, the lessee or purchaser shall yield possession of the premises to the state of Nebraska, and the property shall thereupon immediately revert to and be revested in the state; and the contract shall be dissolved, and the right of the lessee or purchaser, both legal and equitable therein be absolutely determined; and the prosecuting attorney of the district shall immediately, after receiving notice from the county treasurer of the violation of his or her covenants, by the lessee,or purchaser of any school land, pro ceed against the person in possession of the premises involved, in the name of the people of the state of Nebraska for forcible detainer, and obtain restitution of the premises, in the same manner and with like effect as in case of tenants holding over.”
I have quoted the above section for the purpose of showing that the law treated these lands, whether in the possession of lessee or of purchaser, exactly the same, and, as I think, still as school lands as well after the sale as after the leasing thereof. True, it speaks of the property reverting to, and becoming revested in, the state, which, it may be claimed, implies that it had passed out of the state; but this language is used in reference to the leased as well as to the purchased lands, and I think that it has never been claimed that the property in the leased lands has ever passed out of the state or that they were taxable.
I think that, construing all the provisions of these *371statutes together, the so-called sale and purchase of school lands on credit was, in legal effect, only a leasing of them with a privilege of purchasing by a full payment of the price, and in the contemplation and meaning of the first section of the revenue act, they remain school lands until the full price was paid over, and took the place of the lands in the permanent school fund.